Citation Nr: 0512712	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  04-14 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to rating higher than 10 percent for 
bilateral tinnitus.

3.  Entitlement to an effective date earlier than June 5, 
2003, for the award of service connection for bilateral 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1949 and from October 1950 to September 1951.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that awarded service connection and a 
noncompensable rating for bilateral hearing loss and awarded 
service connection with a 10 percent rating for tinnitus, 
effective June 5, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  The claim for an 
increased rating for bilateral tinnitus meets the criteria of 
those cases placed under stay and action on that claim is 
stayed.

The issue of an effective date earlier than June 5, 2003 for 
the award of service connection for bilateral hearing loss 
and tinnitus is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I in the right ear and 
auditory acuity level VI in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for an Increased Rating for Bilateral Hearing Loss

In an October 2003 rating decision, the veteran was service-
connected at a noncompensable level for his bilateral hearing 
loss, effective June 5, 2003.  The veteran contends that his 
hearing loss is more severe than this rating indicates and 
that he is accordingly entitled to a higher rating for this 
disability.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in this case the 
veteran timely appealed the ratings initially assigned for 
these disabilities on the original grants of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grants of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2004). 

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2004), but the veteran's test results do 
not meet the numerical criteria for such a rating, and thus 
his bilateral hearing loss is to be rated by the usual 
method.

The veteran's bilateral hearing loss has been rated 0 percent 
since the effective date of service connection, June 5, 2003.

The Board has reviewed the entire medical history, including 
recent VA audiological evaluations.  Each of these 
examinations, as described more particularly below, show 
results that warrant no more than a 0 percent rating under 
the normal formula for evaluating hearing loss.

The veteran underwent VA audiological examination in May 
1999.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
50
55
LEFT
15
20
40
60
65

The averages were 40 in the right ear and 46 in the left ear.  
Speech recognition ability was 92 percent in the right ear 
and 88 percent in the left ear.

Applicable law provides that an average pure tone threshold 
of 40 decibels in the right ear along with speech 
discrimination of 92 percent warrants a designation of Roman 
Numeral I under Table VI of 38 C.F.R. § 4.85.  Similarly, the 
average pure tone threshold of 46 decibels in the left ear 
along with speech discrimination of 88 percent warrants a 
designation of Roman Numeral II under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral II, 
the appropriate rating is 0 percent under DC 6100.

The veteran also underwent VA examination in October 2003, 
which diagnosed mild to moderately severe bilateral hearing 
loss with tinnitus.  The pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
50
50
LEFT
25
40
60
65
75

The averages were 41 in the right ear and 60 in the left ear.  
Speech recognition ability was 94 percent in the right ear 
and 64 percent in the left ear.

Applicable law provides that an average pure tone threshold 
of 41 decibels in the right ear along with speech 
discrimination of 94 percent warrants a designation of Roman 
Numeral I under Table VI of 38 C.F.R. § 4.85.  Similarly, the 
average pure tone threshold of 60 decibels in the left ear 
along with the speech discrimination of 64 percent warrants a 
designation of Roman Numeral VI under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral VI, 
the appropriate rating is 0 percent under Diagnostic Code 
(DC) 6100.    

The Board notes that the veteran underwent a private 
audiometric examination in June 2003, which diagnosed 
bilateral moderate sensorineural hearing loss attributable to 
the veteran's time in service.  While the results from this 
examination provide most of the relevant data required by the 
VA, the results are incomplete for VA purposes in that the 
figure for the left ear at 3000 Hz is absent and no average 
pure tone thresholds are given.  The results additionally are 
inadequate in that the manner in which the speech audiometric 
results were derived is unclear.  Specifically, it is unknown 
whether that examination used the Maryland CNC test as 
required by 38 C.F.R. § 4.85(a).  Because the results from 
this examination were incomplete, the Board was not able to 
apply them in this decision, in accordance with the criteria 
of 38 C.F.R. § 4.85.  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
Fenderson, supra.  The evidence of record from the day the 
veteran filed his claim to the present supports the RO's 
findings in this case.  The veteran was not at any time 
entitled to more than a 0 percent evaluation.  Medical 
records prior to June 2003 do not indicate a 10 percent 
evaluation is warranted.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, according to both the May 1999 and 
October 2003 audiometric test results, as compared to the 
rating criteria, a compensable rating may not be granted.  
While the veteran's hearing loss appears to have increased in 
severity from the May 1999 examination to the October 2003 
examination, the audiometric testing as the October 2003 
examination still does not support the assignment of a 
compensable rating for bilateral hearing loss.

As the preponderance of the evidence is against the claim for 
increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act of 2000

The Board will also consider whether the VA has complied with 
all extant laws and regulations governing the duty to notify 
and to assist a claimant.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002), was signed into law.  This 
enhanced the notification and assistance duties of the VA to 
claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
October 2003, that is, after the date of the VCAA's enactment 
on November 9, 2000.  However, even under Pelegrini, the 
notices regarding the veteran's claim informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  The 
Board also concludes that any defect that may exist with 
regard to the timing of the VCAA notice to the veteran was 
harmless because of the extensive, thorough, and informative 
notices provided to him throughout the adjudication of this 
claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in August 2003 and in July 
2004; and a statement of the case in March 2004.  Taken 
together, these documents discussed the evidence considered 
and the pertinent laws and regulations, including provisions 
of the VCAA and the reasons for the RO's decision.  There can 
be no harm to the veteran, as the VA has made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to notify 
the veteran."

Through discussions in correspondence, the rating decision, 
and the statement of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained, and the VA has afforded the veteran an 
examination.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  The Board further finds that any technical error 
in notification which may exist was not prejudicial to the 
veteran.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005).

ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

Additional action is needed prior to further disposition of 
the claim regarding the veteran's effective date for service 
connection for tinnitus.

The RO awarded service connection for bilateral tinnitus, 
effective June 5, 2003.  In August 2004, at a Board hearing 
held at the RO, the veteran expressed disagreement with the 
effective date of the award of compensation for tinnitus and 
hearing loss, and asserted that he seeks an earlier effective 
date.  This disagreement is accepted as a valid notice of 
disagreement.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(holding that a statement made during a personal hearing, 
when later reduced to writing in a transcript, constitutes a 
Notice of Disagreement within the meaning of 38 U.S.C. § 
7105(b)).  Because the RO has not yet had the opportunity to 
issue a Statement of the Case (SOC) addressing this issue, a 
remand for this action is now necessary.  See Manlincon v. 
West, 12 Vet. App. 238 (1999); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996).  The issue of an earlier effective date for 
bilateral tinnitus will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, supra.

Accordingly, this case is REMANDED for the following action:

Provide the veteran and his 
representative with an SOC as to the 
claim for an earlier effective date for 
service connection for tinnitus and for 
bilateral hearing loss.  Then, allow 
the veteran the appropriate opportunity 
to respond thereto.  Thereafter, if an 
appeal is perfected as to either issue, 
the case should be returned to this 
Board for the purpose of appellate 
disposition, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


